Exhibit 10.1




SECURITIES PURCHASE AGREEMENT




This Securities Purchase Agreement (this “Agreement”) is dated as of July 22,
2013, FAL MINERALS LLC, a Alabama limited liability company (the “Company”), and
Brazil Gold Corp., a Nevada corporation (the “Purchaser”); and




WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”) and Rule 506 promulgated thereunder, the Company desires to
issue to the Purchaser, and the Purchaser desires to purchase from the Company
newly issued membership interests in the Company, representing twenty percent
(20%) of the issued and outstanding membership interests of the Company
(post-issuance) (the “Interests”), as more fully described in this Agreement.




NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:




ARTICLE I

DEFINITIONS




1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings indicated
in this Section 1.1:




“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.




“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.




“Closing” means the closing of the purchase and sale of the Interests pursuant
to Section 2.1.




“Closing Date” means the Business Day when this Agreement has been executed and
delivered by the applicable parties thereto, and all conditions precedent to the
Purchaser’s obligations to pay the Purchase Price have been satisfied or waived.




“Commission” means the Securities and Exchange Commission.




“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.




“Losses” means a lien, charge, security interest, encumbrance, rights of first
refusal, preemptive right or other restriction.




“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.




“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.





--------------------------------------------------------------------------------




“Purchase Price” means One Hundred Thousand ($100,000) Dollars in twelve (12)
equal monthly installments of $8,333.00.




“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.




“Securities Act” means the Securities Act of 1933, as amended.




ARTICLE II

PURCHASE AND SALE




2.1

Closing. A Closing will occur in twelve (12) equal installments over twelve (12)
consecutive calendar months beginning August 1, 2013. At each monthly Closing,
the Purchaser shall purchase from the Company, and the Company shall issue to
the Purchaser, the one twelfth of the Interests. Upon satisfaction of the
conditions set forth in Section 2.2, the Closing shall occur at the offices of
the Company, or such other location as the parties shall mutually agree.




2.2

Closing Conditions.




(a)

At each Closing the Company shall deliver to the Purchaser:




(i)

a certificate evidencing one-twelfth of Interests registered in the name of the
Purchaser (or interests).




(b)

At the Closing the Purchaser shall deliver or cause to be delivered to the
Company the following:




(i)

one-twelfth of the Purchase Price ($8,333.00) by wire transfer to the account of
the Purchasers (pro rata) using the instructions supplied to the Purchaser.




(c)

At the Closing the Company shall deliver to the Purchaser: (i) executed copies
of the agreements referenced in Section 4.3 below.




(d)

All representations and warranties of the other party contained herein shall
remain true and correct as of the Closing Date and all covenants of the other
party shall have been performed if due prior to such date.




ARTICLE III

REPRESENTATIONS AND WARRANTIES




3.1

Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties set forth below to the Purchaser:




(a)

Subsidiaries. The Company has no direct or indirect subsidiaries.




(b)

Organization and Qualification. The Company is duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. The Company is not in violation of
any of the provisions of its certificate or articles of incorporation, bylaws or
other organizational or charter documents. The Company is duly qualified to do
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, (i) could not,
individually or in the aggregate adversely affect the legality, validity or
enforceability of this Agreement, (ii) has had or could not reasonably be
expected to result in a material adverse effect on the results of operations,
assets, prospects, business or condition (financial or otherwise) of the
Company, or (iii) could not, individually or in the aggregate, adversely impair
the Company’s ability to perform fully on a timely basis its obligations under
this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”).





--------------------------------------------------------------------------------




(c)

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder or thereunder.
The execution and delivery of this Agreement by the Company and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than Required Approvals. This Agreement has been
(or upon delivery will be) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally and general principles of equity. The Company is not in
violation of any of the provisions of its certificate or articles of
incorporation, by-laws or other organizational or charter documents.




(d)

No Conflicts. The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company debt or otherwise) or other understanding to
which the Company is a party or by which any property or asset of the Company is
bound or affected, or (iii) result, in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as has not had or could not reasonably be expected to result in a
Material Adverse Effect.




(e)

Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement.




(f)

Interests. The Interests are duly authorized and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in this Agreement.




(g)

Capitalization. The capitalization of the Company as of June 30, 2013 is as
described on Schedule 3.1(g) and will remain as of the Closing Date. The Company
has not issued any capital stock since such date. Except as set forth on
Schedule 3.1(g), there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any membership
interests, or contracts, commitments, understandings or arrangements by which
the Company is or may become bound to issue additional membership interests, or
securities or rights convertible or exchangeable into membership interests. The
issuance and sale of the Interests will not obligate the Company to issue
membership interests or other securities to any Person (other than the
Purchaser) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.





--------------------------------------------------------------------------------




(h)

Litigation. There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, threatened against
or affecting the Company or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which:
(i) adversely affects or challenges the legality, validity or enforceability of
any of this Agreement or the Interests or (ii) could reasonably be expected to
result in a Material Adverse Effect. Neither the Company, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty that has had or could reasonably be expected to result
in a Material Adverse Effect. The Company does not have pending before the
Commission any request for confidential treatment of information. There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company that has had or could reasonably be
expected to result in a Material Adverse Effect.




(i)

Labor Relations. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company which
has had or could reasonably be expected to result in a Material Adverse Effect.
None of The Company’s employees is a member of a union that relates to such
employee’s relationship with the Company, and the Company is not a party to a
collective bargaining agreement, and the Company believes that its relationships
with their employees are good. No officer, to the Knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other Contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company to any liability with respect to
any of the foregoing matters. The Company is in compliance with all U.S.
federal, state, local and foreign laws and regulations relating to employment
and employment practices, terms and conditions of employment and wages and
hours.




(j)

Compliance. The Company is not: (i) is in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived) that has had or
could reasonably be expected to result in a Material Adverse Effect, (ii) is in
violation of any order of any court, arbitrator or governmental body that has
had or could reasonably be expected to result in a Material Adverse Effect, or
(iii) is or has been in violation of any statute, rule or regulation of any
governmental authority that has had or could reasonably be expected to result in
a Material Adverse Effect.




(k)

Regulatory Permits. The Company possesses all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their business, except where the failure to
possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and the Company has not received any notice
of proceedings relating to the revocation or modification of any Material
Permit.




(l)

Title to Assets. The Company has good and marketable title in fee simple to all
real property owned by it that is material to the business of the Company and
good and marketable title in all personal property owned by it that is material
to the business of the Company, in each case free and clear of all Liens, except
for Liens as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company is held by it under
valid, subsisting and enforceable leases of which the Company is in compliance,
except where the failure to be in compliance would not reasonably be expected to
result in a Material Adverse Effect.





--------------------------------------------------------------------------------




(m)

Patents and Trademarks. The Company has, or has rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights, licenses and other similar rights necessary or material for
use in connection with its businesses and which the failure to so have has had
or could reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual  Property Rights”). The Company has not
received a written notice that the Intellectual Property Rights used by the
Company violates or infringes upon the rights of any Person that has had or
could reasonably be expected to result in a Material Adverse Effect. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights that has had or could reasonably be expected to
result in a Material Adverse Effect.




(n)

Insurance. The Company maintains insurance.




(o)

Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, and the Company has not taken any
action that would cause the Purchaser to be liable for any such fees or
commissions.




(p)

Financial Statements. The financial statements of the Company as supplied to the
Purchaser (“Financial Statements”) comply in all material respects with
applicable accounting requirements with respect thereto as in effect at the time
of filing. The Financial Statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.




(q)

Material Changes. Since the date of the latest Financial Statement: (i) there
has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any liabilities (contingent or otherwise), (iii) the Company
has not altered its method of accounting, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any
interests of its capital stock, and (v) the Company has not issued any equity
securities. Except for the issuance of the Interests contemplated by this
Agreement, no event, liability or development has occurred or exists with
respect to the Company or its business, properties, operations or financial
condition, that would be required to be disclosed by the Company.




(r)

Tax Status. The Company has made or filed all federal, state and foreign income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject (unless and only to the extent that the Company has set
aside on its books provisions reasonably adequate for the payment of all unpaid
and unreported taxes) and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statute or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.





--------------------------------------------------------------------------------




(s)

Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has: (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.




(t)

No Disagreements with Accountants and Lawyers. There are no disagreements of any
kind, including but not limited to any disagreements regarding fees owed for
services rendered, presently existing, or reasonably anticipated by the Company
to arise, between the Company and the accountants and lawyers formerly or
presently employed by the Company, and the Company is current with respect to
any fees owed to its accountants and lawyers.




(u)

Minute Books. The minute books of the Company made available to the Purchaser
contain a complete summary of all meetings and written consents in lieu of
meetings of directors and stockholders since the time of incorporation.




(v)

Employee Benefits. The Company has never had any plans which are subject to
ERISA.




(w)

Business Records and Due Diligence. Prior to the Closing, the Company has
delivered (or will deliver) to the Purchaser all records and documents relating
to the Company, which the Company and possesses, including, without limitation,
books, records, government filings, Tax Returns, Charter Documents, corporate
records, stock records, consent decrees, orders, and correspondence, director
and stockholder minutes, resolutions and written consents, stock ownership
records, financial information and records, and other documents used in or
associated with the Company.




(x)

Contracts. Except as set forth on Schedule 3.1(x), The Company is not a party to
any Contracts.




(y)

No Undisclosed Liabilities. Except as otherwise disclosed in the Company’
Financial Statements, the Company has no other undisclosed liabilities
whatsoever, either direct or indirect, matured or unmatured, accrued, absolute,
contingent or otherwise. The Company represents that at the date of Closing,
except as set forth on Schedule 3.1 (y) the Company shall have no liabilities or
obligations whatsoever, either direct or indirect, matured or unmatured,
accrued, absolute, contingent or otherwise.




3.2

Representations and Warranties of the Purchaser. The Purchaser represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows:




(a)

Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations thereunder. The execution, delivery and
performance by the Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action on the part of the
Purchaser. This Agreement, to which it is party has been duly executed by the
Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.





--------------------------------------------------------------------------------




(b)

Investment Intent. The Purchaser understands that the Interests are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Interests as principal for
its own account for investment purposes only and not with a view to or for
distributing or reselling such Interests or any part thereof, has no present
intention of distributing any of such Interests and has no arrangement or
understanding with any other persons regarding the distribution of such
Interests. The Purchaser is acquiring the Interests hereunder in the ordinary
course of its business. The Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Interests.




(c)

Purchaser Status. At the time the Purchaser was offered the Interests, it was,
and at the date hereof it is an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.




(d)

Experience of the Purchaser. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Interests, and has so evaluated the merits and
risks of such investment. The Purchaser is able to bear the economic risk of an
investment in the Interests and, at the present time, is able to afford a
complete loss of such investment.




(e)

General Solicitation. The Purchaser is not purchasing the Interests as a result
of any advertisement, article, notice, general solicitation or other
communication regarding the Interests published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.




(f)

Residence. The office or offices of the Purchaser in which its investment
decision was made is located at the address or addresses of the Purchaser set
forth on the signature page hereto.




(g)

Rule 144. Subject to Section 4.1(a), the Purchaser acknowledges and agrees that
the Interests are “restricted securities” as defined in Rule 144 promulgated
under the Securities Act as in effect from time to time and must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Purchaser has been advised
or is aware of the provisions of Rule 144, which permits limited resale of
Interests purchased in a private placement subject to the satisfaction of
certain conditions, including, among other things: the availability of certain
current public information about the Company, the resale occurring following the
required holding period under Rule 144 and the number of Interests being sold
during any three-month period not exceeding specified limitations.




ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1

Transfer Restrictions.




(a)

The Interests may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Interests other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of the Purchaser, the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Interests under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
the Purchaser under this Agreement.





--------------------------------------------------------------------------------




(b)

The Purchaser agrees to the imprinting, so long as is required by this Section
4.1(b), of the following legend on any certificate evidencing Interests:




THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.




(c)

The Purchaser agrees that the removal of the restrictive legend from
certificates representing Interests as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Purchaser will sell any
Interests pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.




4.2

Non-Public Information. The Company covenants and agrees that neither it nor any
other Person

acting on its behalf will provide the Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto the Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
representations in effecting transactions in securities of the Company.




4.3

Royalty Stream. This Agreement conveys to Purchaser the right to receive from
the Company, payable quarterly and the end of each calendar quarter, fifteen
(15%) of the gross proceeds from all royalty payments made to the Company,
beginning the date of this Agreement, associated with that certain royalty
(lease) agreement made between the Company and  , attached hereto as Exhibit A,
including any extension or amendment thereto.




ARTICLE V

MISCELLANEOUS




5.1

Fees and Expenses. Except as otherwise set forth in this Agreement, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all stamp and other taxes and duties levied in connection
with the sale of the Interests.




5.2

Entire Agreement. This Agreement, together with the exhibits and schedules
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.




5.3

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto prior to 6:00 p.m. (New York time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto on a day that is not a Business Day
or later than 6:00 p.m. (New York time) on any Business Day, (c) the second
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.




5.4

Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.





--------------------------------------------------------------------------------




5.5

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.




5.6

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Purchaser. The Purchaser may assign its rights
under this Agreement to any Person to whom the Purchaser assigns or transfers
any Interests.




5.7

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.5.




5.8

Governing Law; Venue; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of New York, without regard to the principles of conflicts of law
thereof. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the County of New York for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or inconvenient venue for such proceeding. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
The parties hereby waive all rights to a trial by jury. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.




5.9

Survival. The representations, warranties and covenants contained herein shall
survive the Closing and delivery and/or exercise of the Interests, as
applicable.




5.10

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.




5.11

Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.







(Signature Page Follows)








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.







PURCHASER:




Brazil Gold Corp.




 

By:

/s/ Conrad R Huss

 

Name:

Conrad R Huss

 

Title:

Director, Chief Executive Officer, Secretary, Chief Financial Officer




Address for Notice:

850 Third Avenue, Suite 16C

New York City, New York 10022







COMPANY:




FAL Minerals LLC




 

By:

/s/ Eric Weisblum

 

Name:

Eric Weisblum

 

Title:

President




Address for Notice:




285 Grand Avenue, Building 5

Englewood, NJ 07631






